DETAILED ACTION
	Claims 1-20 are currently pending.  Claims 1-10 and 14-19 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 14-19) and species polymer derivative of cyclodextrin, prosthesis for the treatment of a hernia in the abdominal region, polyesters, analgesic agents and warp or weft knit material in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that that lack of unity of invention should be raised in clear cases and it should neither be raised nor maintained on the basis of narrow literal or academic approach.  This is not found persuasive because as discussed in the restriction requirement filed 03/06/2022 a special technical feature was identified and did not contribute over the prior art.
Applicant argues search burden.   In response, search burden is not relevant to national stage entry cases which are restricted based on special technical feature.
Applicant argues the ‘769 patent fails to teach diameter of fibers as required by claims 1 and 11 and cites the ‘450 patent, however the ‘450 patent relates to durable and disposable articles and does not give any indication concerning the cytocompatibility of the nonwoven.  The ‘450 patent teaches polyolefin functionalization with cyclodextrin through a reaction between reactive functional groups grafted onto the polyolefin polymer.  The ‘450 patent is insufficient to disclose teach or suggest a polymer of cyclodextrin and/or derivatives of cyclodextrin and/or inclusion complex of cyclodextrin and/or inclusion complexes of cyclodextrin derivatives as required.  The polymer of the claims is obtained through polycondensation between polycarboxylic acid.
In response, the instant claims do not require polycondensation of the cyclodextrin compound, but rather require the cyclodextrin to be part of a polymer, which includes grafting onto a polymer.  Applicant is arguing limitations not present in the instant claims.
Applicant argues the ‘450 patent may be blended with unmodified polymer which may be used to prepare a nonwoven material in which fibers are prepared with the polymer composition.  It is not a coating.  Additionally, the ‘450 patent does not require yarns as required by 1 and 11 but is randomly laid out fibers.  
In response, the ‘769 patent teaches a process for treating fibers such as a yarn wherein the fiber is coated.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues as explained in [0019] of the description the fiber of filament size is not just optimized but is a specific selection and are prone to less inflammatory or infection reaction.
In response, it Appears Applicant is arguing unexpected results based on the fiber size, however Applicant has not presented data regarding such.  Applicant’s arguments may not take the place of factual evidence when factual evidence is required.
Applicant argues the classification between independent claims 1 and 11 is the same and the field of search is the same.
In response, the instant case is a national stage entry and thus was restricted under unity of invention practice which is not based on classification or search burden, but ration the special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Priority
 	The instant application is a national stage entry of PCT/FR2019/050803, filed 04/05/2019 which claims priority to foreign application FR 1853737, filed 04/27/2018.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 10/23/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites the limitation "the filaments" in second to last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites textile component, multifilament yarns but makes no mention of filaments.
Claim 2 recites the limitation “host coating” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites host polymer coating.
Claims 4 and 14 recites the limitation of “fibers whose the titer of the filaments” in the third-fourth line.  The use of “whose the titer of” is confusing language that is not grammatically correct and introduces unclear metes and bounds to the claim.  For examination purposes the claim will be examined as filaments and/or the fibers is less than or equal to 10dtex.
Claims 15-16:  Claims 15-16 are dependent on themselves, thus leading to unclear metes and bounds of the instant claims as a claim cannot be dependent on itself.  For examination purposes claim 15 and 16 will be examined as dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermet (Vermet, G., et al, International Journal of Pharmaceutics 476 (2014) pgs. 149-159, Applicant provided).
Regarding claim 1, the limitation of an implantable device comprising a textile component at least partially coated with the host polymer coating, said host polymer coating comprising a polymer of cyclodextrin and/or derivatives of cyclodextrin, wherein said textile component comprises multifilament yarns and/or spun yarns made of fibers and wherein at least a part of the filaments and/or fibers each have a diameter of less than or equal to 25 micrometers is met by Vermet teaching visceral mesh modified with cyclodextrin for the local sustained delivery of ropivacaine (title).  The polyester visceral implant modified with cyclodextrin polymer for prolonged delivery of ropivacaine.  A coating of an inguinal mesh with a crosslinked polymer of hydroxypropyl-beta-cyclodextrin (abstract).  The PET meshes were impregnated and roll squeezed in an aqueous solution containing HPβCD, catalyst wherein the fixation reaction occurred (2.2, Methods).  This teaches a textile component at least partially coated with a polymer coating comprising cyclodextrin.
The limitation of wherein said textile component comprises multifilament yarns made of fibers wherein at least part of the fibers each have a diameter of less than or equal to 25 micrometers is met by Vermet showing a figure of the PET mesh wherein the multifilament yarns are made up of fibers which are smaller than 25 micrometers (Figure 3b-c).
Regarding claim 6, the limitation of wherein said device is selected from a list including a prosthesis for the treatment of a hernia in the abdominal region is met by Vermet teaching prosthetic textiles known to cure abdominal hernial (page 149, second column, first paragraph) wherein the implant is a PET biomesh (2.1 materials).
Regarding claim 7, the limitation of wherein the multifilament yarns are made of at least one or more polymers including polyesters is met by Vermet teaching polyethylene terephthalate (abstract).
Regarding claim 8, the limitation of wherein the host polymer coating comprises at least one guest functional agent selected from a group including analgesics is met by Vermet teaching ropivacaine (abstract) wherein analgesic is taught as absorbed in the mesh (3.3 Drug sorption and drug release).
Regarding claim 9, the limitation of wherein the textile component comprises openings having at least one dimension greater than or equal to 1mm is met by Vermet teaching mesh openings of over 1mm (Figure 3 a).
Regarding claim 16, the limitation of wherein said device is selected from the list including a prosthesis for the treatment of the inguinal region is met by Vermet teaching polyester inguinal implants (3.1 Functionalization and characterization of meshes) which are meshes (Figure 3, abstract).
Regarding claims 18-19, the limitation of wherein the host polymer coating comprises at least one guest functional agent selected from the list including ropivacaine is met by Vermet teaching ropivacaine (title).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermet in view of US 2008/0254094.
Regarding claim 1, the limitation of an implantable device comprising a textile component at least partially coated with the host polymer coating, said host polymer coating comprising a polymer of cyclodextrin and/or derivatives of cyclodextrin, wherein said textile component comprises multifilament yarns and/or spun yarns made of fibers and wherein at least a part of the filaments and/or fibers each have a dimeter of less than or equal to 25 micrometers is met by Vermet teaching visceral mesh modified with cyclodextrin for the local sustained delivery of ropivacaine (title).  The polyester visceral implant modified with cyclodextrin polymer for prolonged delivery of ropivacaine.  A coating of an inguinal mesh with a crosslinked polymer of hydroxypropyl-beta-cyclodextrin (abstract).  The PET meshes were impregnated and roll squeezed in an aqueous solution containing HPβCD, catalyst wherein the fixation reaction occurred (2.2, Methods).  This teaches a textile component at least partially coated with a polymer coating comprising cyclodextrin.
The limitation of wherein said textile component comprises multifilament yarns made of fibers wherein at least part of the fibers each have a diameter of less than or equal to 25 micrometers is met by Vermet showing a figure of the PET mesh wherein the multifilament yarns are made up of fibers which are smaller than 25 micrometers (Figure 3b-c).
Regarding the limitation of claim 5, wherein the textile component is knitted component is met by Vermet teaching prosthetic textiles are used to treat hernias are known to be knitted (page 149, second column, first paragraph), thus rendering a knitted textile obvious.
Regarding claim 6, the limitation of wherein said device is selected form a list including a prosthesis for the treatment of a hernia in the abdominal region is met by Vermet teaching prosthetic textiles known to cure abdominal hernial (page 149, second column, first paragraph) wherein the implant is a PET biomesh (2.1 materials).
Regarding claim 7, the limitation of wherein the multifilament yarns are made of at least one or more polymers including polyesters is met by Vermet teaching polyethylene terephthalate (abstract).
Regarding claim 8, the limitation of wherein the host polymer coating comprises at least one guest functional agent selected from a group including analgesics is met by Vermet teaching ropivacaine (abstract) wherein analgesic is taught as absorbed in the mesh (3.3 Drug sorption and drug release).
Regarding claim 9, the limitation of wherein the textile component comprises openings having at least one dimension greater than or equal to 1mm is met by Vermet teaching mesh openings of over 1mm (Figure 3 a).
Regarding claim 16, the limitation of wherein said device is selected from the list including a prosthesis for the treatment of the inguinal region is met by Vermet teaching polyester inguinal implants (3.1 Functionalization and characterization of meshes) which are meshes (Figure 3, abstract).
Regarding claims 18-19, the limitation of wherein the host polymer coating comprises at least one guest functional agent selected from the list including ropivacaine is met by Vermet teaching ropivacaine (title).
Vermet does not specifically teach wherein the ratio of the mass of the host coating to the total mass of the textile component coated with said host polymer is greater than or equal to 10% (claim 2).
Vermet does not specifically teach wherein the multifilament yarn and/or the spun yarns made of fibers are made of at least one or more polymers chosen from the list which includes copolymers of lactic acid derived from the polymerization of at least l-lactide, d-lactide and/or mesolactide (claim 17).
The ‘094 publication teaches biomaterial containing at least one bioactive molecule by application of cyclodextrin inclusion complexes to a biomaterial whereby bioactive agent is incorporated in the biomaterial by impregnation of the biomaterial after drying with a bioactive agent (abstract).  The cyclodextrin is taught to include hydroxypropyl cyclodextrin.  The biomaterial may have the cyclodextrin polymers coated on [0042] wherein a crosslinked polymer is formed [0063].  The biomaterial may be used for hernia supports [0118] and is formed of materials such as PLA and copolymers PLGA [0119], which reads on the fiber material as all forms of PLA are claimed (L,D and meso).  Examples include a weight increase of 11.1% due to grafting of cyclodextrin (Example 8).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use lactide polymer to form the mesh taught by Vermet because the ‘094 publication teaches hernia repair biomaterials are known to be formed of lactide polymers and Vermet teaches a biomaterial mesh used to treat hernias. It would have been obvious to one of ordinary skill in the art to exchange a known polymer to form hernia meshes, PET as taught by Vermet, with a second polymer known to form hernia support materials, lactide polymers as taught by the ‘094 publication, with an expectation of success because Vermet and the ‘094 publication both teach polymeric materials to form the same implantable devices.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Vermet and the ‘094 publication are both directed to hernia repair biomaterials which are modified with cyclodextrin for drug delivery.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the weight gain amount taught by the ‘094 publication for the device taught by Vermet because Vermet and the ‘094 publication are both directed to biomaterials used for hernia meshes which are modified with cyclodextrin, thus rending the weight gain used in the ‘094 publication obvious to try for the device of Vermet.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermet in view of US 2008/0254094 as applied to claims 1-2, 5-9 and 16-19 above, and further in view of US 2012/0015331.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-9 and 16-19 are taught by the combination of Vermet and the ‘094 publication.  
The combination of references does not specifically recite the fiber diameter (claim 1).
The ‘331 publication teaches a polymeric scaffold containing antibacterial drug (abstract) in the form of a mesh [0016].  The fibers may be formed of PLA or PLGA [0018].  The scaffold may be used in hernia repair [0019].  The fiber diameters are taught to be in the range of microns to nanometers, preferable between 0.1 and 10 microns.  The mean fiber diameter is selected according to the users requirement such as cell infiltration [0030].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a fiber size as taught by the ‘331 publication for the mesh implant taught by Vermet because the ‘331 publication specifically names fiber sizes which are to be used in hernia repair and Vermet is directed to fibers used in hernia repair mesh.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the combination of Vermet and the ‘094 publication and the ‘331 publication are directed to hernia repair materials formed of lactide polymers in the form of a mesh, thus teaching the same polymer material used for the same purpose, rendering using the specifically names size of fibers used to form the implant obvious.  Further it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the size of the fibers used in the implant of Vermet as the ‘331 publication teaches that the mean diameter size of the fibers may be selected due to user preferences, thus teaching an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Claim(s) 4, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermet in view of US 2008/0254094 and US 2012/0015331as applied to claims 1-2, 5-9 and 16-19 above, and further in view of US 2015/0081004.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-9 and 16-19 are taught by the combination of Vermet and the ‘094 publication.  
The combination of references does not specifically teach wherein the textile component comprise multifilament yarns and or spun yarns made of fibers whose the titer of the filaments and or the fiber is less than or equal to 10 tdex (claim 4), 4 tdex (claim 14).
The combination of references does not specifically teach wherein the textile component is warp or weft knit material (claim 10), warp nit component (claim 14).
	The ‘004 publication teaches superfine polyester fibers (title) formed of polyethylene terephthalate with a fineness of 7-120 dtex and the single filament is not more than 0.5 dtex (abstract).  The fiber is taught as a suitable material for implantation into the human body [0001].  The reduction of the fiber is taught to reduce the total thickness of the implant, using superfine fibers [0005].  The fibers are taught as both fine and strong [0016].  The superfine polyester fiber can be effectively applied as a material for implantation including inguinal hernia [0052].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyester fibers taught by the ‘004 publication for those used in Vermet because the ‘004 pulblication teaches the use of PET fibers which are superfine and strong and Vermet teaches the use of PET fibers.  One of ordinary skill in the art before the filing date of the claimed invention would have reasonable expectation of success as Vermet is directed to hernia meshes and the ‘004 publication is directed to a fiber which may be used in a hernia implant.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermet in view of US 2008/0254094 and US 2012/0015331 as applied to claims 1-2, 5-9 and 16-19 above, and further in view of US 2009/0005867.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-9 and 16-19 are taught by the combination of Vermet and the ‘094 publication.  
	The combination of references does not specifically teach wherein the textile component has a surface density of less than or equal to 120 g/m2 (claim 3).
	The ‘867 publication teaches a mesh implant which may be used to treat hernias (abstract).  The meshes may be made of multifilament yarns [0004].  Filaments of the meshes may be made of absorbable materials such as lactic acid and glycolic acid [0026].  The surface density of mesh can be decreased while maintaining it’s mechanical properties by selected monofilament thread having the right size and strength.  PET monofilament threat is taught to have good properties.  PET multifilament yarn can be combined with a more open textile structure to get decreasing mesh surface density, thereby limiting foreign body implantation and promoting mesh integration [0032].  The mesh implant has a surface density of less than about 50 g/m2 [0033].  Filaments may be used to form strands which may in turn be utilized to form a mesh implant.  Strands may be a warp knit or woven into a variety of different mesh shapes.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the warp knit pattern taught by the ‘867 publication for the mesh taught by Vermet because the ‘867 publication teaches meshes made from the warp knit which are used for hernia implants made of PET fibers and Vermet teaches PET fibers forming meshes to be used to treat hernia, thus rendering using the specific type of mesh taught by the ‘867 publication for the general teaching of a mesh by Vermet obvious.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the surface density taught by the ‘867 publication for the fibers and mesh taught by Vermet because the ‘867 publication teaches the surface density of PET fibers to form a mesh and Vermet is directed to PET fibers forming a mesh.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated and have an expectation of success in using the surface density taught by the ‘867 publication for the mesh of Vermet because the ‘867 publication teaches the desire for the surface density to be low to limit foreign body response and promote integration and teaches method of optimizing surface density.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613